DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was scheduled on July 15, 2008, to consider Plaintiff's appeal. On May 14, 2008, notice of the case management conference was sent to Plaintiff at 1932 D Street, Forest Grove OR 97115, which was the address Plaintiff provided to the court. The notice was not returned as undeliverable. Plaintiff did not appear at the case management conference, and there was no explanation for Plaintiff's failure to appear.
On July 15, 2008, the court sent Plaintiff a letter, which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised that if Plaintiff did not provide a written explanation by July 29, 2008, for her failure to appear, the court would dismiss the appeal. Also on July 15, 2008, Plaintiff called the court stating that she had not understood the number to call and had called the wrong number. Court staff explained that a letter had been sent regarding her missed case management conference call and that she needed to respond to the court's letter. Plaintiff stated that she would respond to the letter. As of this date, Plaintiff has not contacted the court regarding the July 15, 2008, letter. *Page 2 
Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on August 5,2008. The Court filed and entered this document on August 5, 2008. *Page 1